United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 29, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-20577
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JESUS PEREZ-RAMIREZ,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 4:04-CR-9-2
                        --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Jesus Perez-Ramirez (Perez) appeals his conviction for

possession with intent to distribute cocaine, aiding and

abetting.   For the first time on appeal, Perez argues that 21

U.S.C. § 841, the statute of conviction, is unconstitutional

under Apprendi v. New Jersey, 530 U.S. 466 (2000).     Perez’s

appeal waiver does not bar review of this issue because he did

not waive his right to appeal his conviction.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-20577
                               -2-

     Perez acknowledges that the constitutional challenge is

foreclosed by United States v. Slaughter, 238 F.3d 580, 582 (5th

Cir. 2000), and that he is raising the issue to preserve it for

Supreme Court review.

     AFFIRMED.